                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

JOSE HERRERA,                                 §
                                              §
                       Plaintiff              §
                                              §                 CAUSE OF ACTION:
v.                                            §
                                              §                    1:20-cv-1134-RP
CITY OF AUSTIN and JOHN DOE,                  §
                                              §
                       Defendants             §
                                              §
                                              §


                            AGREED SCHEDULING ORDER

       Pursuant to Federal Rule of Civil Procedure 16, the following Agreed Scheduling Order is

issued by the Court:

1.     A report on alternative dispute resolution in compliance with Local Rule CV-88 shall be filed

       on or before April 30, 2021.

2.     The parties asserting claims for relief shall submit a written offer of settlement to opposing

       parties on or before April 30, 2021, and each opposing party shall respond, in writing,

       on or before May 31, 2021. All offers of settlement are to be private, not filed. The parties

       are ordered

       to retain the written offers of settlement and responses so the Court may use them in

       assessing attorney’s fees and costs at the conclusion of the trial.

3.     Each party shall complete and file the attached “Notice Concerning Reference to United

       States Magistrate Judge” on or before April 30, 2021.

4.     The parties shall file all motions to amend or supplement pleadings or to join additional

       parties on or before August 30, 2021.
5.   All parties asserting claims for relief shall file their designation of testifying experts and serve

     on all parties, but not file, the materials required by Federal Rule of Civil Procedure

     26(a)(2)(B) on or before September 24, 2021. Parties resisting claims for relief shall file

     their designation of testifying experts and serve on all parties, but not file, the materials

     required by Federal Rule of Civil Procedure 26(a)(2)(B) on or before October 25, 2021.

     All parties shall file all designations of rebuttal experts and serve on all parties the material

     required by Federal Rule of Civil Procedure 26(a)(2)(B) for such rebuttal experts, to the

     extent not already served, 15 days from the receipt of the report of the opposing expert.

6.   An objection to the reliability of an expert’s proposed testimony under Federal Rule of

     Evidence 702 shall be made by motion, specifically stating the basis for the objection and

     identifying the objectionable testimony, within 11 days from the receipt of the written report

     of the expert’s proposed testimony, or within 11 days from the completion of the expert’s

     deposition, if a deposition is taken, whichever is later.

7.   The parties shall complete all discovery on or before November 15, 2021.

8.   All dispositive motions shall be filed on or before January 13, 2022 and shall be

     limited to 20 pages. Responses shall be filed and served on all other parties not later than

     14 days after the service of the motion and shall be limited to 20 pages. Any replies shall

     be filed and served on all other parties not later than 7 days after the service of the

     response and shall be limited to 10 pages, but the Court need not wait for the reply

     before ruling on the motion.

9.   The Court will set this case for final pretrial conference at a later time. The final pretrial

     conference shall be attended by at least one of the attorneys who will conduct the trial for

     each of the parties and by any unrepresented parties. The parties should consult Local Rule

     CV-16(e) regarding matters to be filed in advance of the final pretrial conference.
10.   This case is set for Jury             trial commencing at 9:00 a.m. on

                          April 18                            , 20 22       .

      By filing an agreed motion, the parties may request that this Court extend any deadline set in

      this Order, with the exception of the dispositive motions deadline and the trial date. The

      Court may impose sanctions under Federal Rule of Civil Procedure 16(f) if the parties do not

      make timely submissions under this Order.



      SIGNED on                        February 26                         , 20 21      .




                                             ROBERT PITMAN
                                             UNITED STATES DISTRICT JUDGE




                                               3
                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

                                                  §
                                                  §
                                                  §
                                                  §

                        NOTICE CONCERNING REFERENCE TO
                         UNITED STATES MAGISTRATE JUDGE

       In accordance with the provisions of 28 U.S.C. § 626(c), Federal Rule of Civil Procedure 73,

and the Local Rules of the United States District Court for the Western District of Texas, the

following party ________________________________________________________________

through counsel _______________________________________________________________

       ___ consents to having a United States Magistrate Judge preside over the trial in this case.

       ___ declines to consent to trial before a United States Magistrate Judge.



                                                      Respectfully submitted,

                                                      __________________________________

                                                      Attorney for:

                                                      __________________________________




                                                  4
